/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 20/13, is being examined under the /first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 09/27/2021
Response to Arguments
 Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that “microscaling the drill of Kumar would not be a trivial task that one of ordinary skill in the art would attempt”, the examiner respectfully disagrees. The examiner respectfully submits that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871,881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.111). The examiner respectfully submits that Pop teaches sampling different CRUD layers on an exterior fuel rod and that sampling and analyzing. Thus, obtaining different CRUD layers is desireable and known in the art. The examiner respectfully submits that obtaining a sample core of the different CRUD layers requires only structures of a hollow core drill as known in the art. For instance, Zhang et al. (U.S. Pat. No. 8,984,967), Wray et al. (U.S. Pat. No. 8,826,751), Sales (U.S. Pat. No. 
In response to the applicant’s argument, that “[Kumar ‘899] is not something that one of ordinary skill in the art would combine with Pop ‘527 to reach claim 1”, the examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, using a hollow core cutting tool to obtain a “multi-layered” core sample in any environment in known in the art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 17, 22, 25-28, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Pop et al. (U.S. Pat. No. 9,530,527) (hereafter Pop) in view of Kumar (U.S. Pat. No. 8,739,899) (hereafter Kumar).
Regarding claim 1, Pop teaches a method of sampling a multi-layered material (i.e., fuel rod 14 having a first layer 10 of fluffy CRUD, a second layer of tenacious CRUD, a third layer of zirconium oxide layer 16) (see Fig. 2) having a top surface (i.e., first layer 10) (see Fig. 2) and a metallic or ceramic base (i.e., zirconium oxide layer 16) (see Fig. 2) comprising: penetrating a top surface of the material with a micro-cutting tool (i.e., scraping device 8) (see Fig. 3); define a micro-sample of the multi-layered material (i.e., the highest tool pressure setting is applied to tool 2 assure blade surface 19 of blade 18 is in full contact with selected surface 20 of fuel rod 14 to get a second sample, the second sample  being of second layer 12 of tenacious CRUD, with possibly zirconium oxide layer 16) (see Column 3, line 48, to Column 4, line 47); removing the micro-sample (i.e., the collection of second layer 12 of tenacious CRUB then gets individually analyzed) (see Column 3, line 48, to Column 4, line 47); but does not explicitly teach penetrating a top surface of the material to a predetermined depth sufficient to include each layer of the material and a portion of the base, without cutting through the full depth of the base; under-cutting from the depth of penetration through the base to define a sample of the multi-layered material; and, removing the sample with each layer of the multi-layered material intact. 
Regarding the removal of the material, Kumar teaches penetrating a top surface of the material to a predetermined depth sufficient to include each layer of the multi-layered material and a portion of the base, without cutting through the full depth of the base (i.e., drill bit assembly 50 may include a core mouth 210 configured to receive a core sample 220 of material from the borehole bottom 51) (see Column 5, lines 5-57); under-cutting from the depth of penetration through the base to define a sample of the multi-layered material (i.e., the core sample 220 may be formed by the teeth 230 of drill bit assembly 50) (see Column 5, lines 5-57); and, removing the sample with each layer of the multi-layered material intact (i.e., drill bit 
Regarding claims 2 and 3, Pop as modified by Kumar as disclosed above does not directly or explicitly teach that the depth of penetration is no greater than 2 mm (claim 2); or  that the depth of penetration is no greater than 200 microns (claim 3). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the depth of penetration to be no greater than 2 mm or 2 µm. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)).
Regarding claim 4, Pop teaches penetrating the top surface comprises making a first cut at a first angle relative to the plane of the top surface and making a second cut at a second angle relative to the plane of the top surface (see Fig. 2 and 3). 
Regarding claims 5-7, Pop as modified by Kumar as disclosed above does not directly or explicitly teach that the micro-cutting tool is a coring end mill and the first and second cuts are performed simultaneously (claim 5); the first and second angles are right angles (claim 6); wherein the surface is flat and the first and second angles are supplemental angles relative to the surface (claim 7). However, Kumar teaches that the cutting tool is a coring end mill and the first and second cuts are performed simultaneously (claim 5); the first and second angles are right angles (claim 6); wherein the surface is flat and the first and second angles are supplemental angles relative to the surface (claim 7) (see Column 5, lines 5-57). The drill bit 
Regarding claims 8 and 9, Pop as modified by Kumar as disclosed above does not directly or explicitly teach the step of removing the micro-sample comprises drawing the plug into a container and sealing the container (claim 8); wherein the micro-sample is drawn into the container by suction (claim 9). However, Kumar teaches the step of removing the micro-sample comprises drawing the plug into a container and sealing the container (i.e., drill bit assembly 50 may include a recessed section or chamber 215 configured to store core sample 220. Within chamber 215 drill bit assembly 50 may include one or more seals 240 to hold core sample 220 and isolate the core sample 220 within the chamber 215) (see Column 5, lines 5-57) (claim 8); wherein the micro-sample is drawn into the container by suction (i.e., pressurized tube 270 may be configured to apply pressure on the cure sample 220) (see Column 5, lines 5-57) (claim 9). The drill bit assembly as taught by Kumar may not necessarily be in the same field of technology as that of Pop’s device. However, one having ordinary skill in the art would be motivated to microscale the core drill bit design and implement the micro drill bit to obtain and collect smaller micro-sized samples in various sampling operations. In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a micro core drill bit in order to efficiently and safely extract and store the micro sample from site. 
Regarding claims 10, 22, 25, Pop as modified by Kumar as disclosed above does not directly or explicitly teach that the top surface is curved and the penetrating and under-cutting 
Regarding claim 17, Pop as modified by Kumar as disclosed above does not directly or explicitly teach that the micro-cutting tool comprises an end mill. However, Kumar teaches a drill bit assembly 50 may include a core mouth 210 configured to receive a core sample 220 of material from the borehole bottom 51 (see Column 5, lines 5-57). The drill bit assembly as taught by Kumar may not necessarily be in the same field of technology as that of Pop’s device. However, one having ordinary skill in the art would be motivated to microscale the core drill bit design and implement the micro drill bit to obtain and collect smaller micro-sized samples in various sampling operations. In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a micro core drill bit in order to efficiently and safely extract and store the micro sample from site. 
Regarding claim 26, Pop teaches that the multi-layered is a portion of a nuclear cladding tube (i.e., fuel rod 14) (see Fig. 2-3). 
Regarding claim 27, Pop teaches a micro-sampler comprising: 
a cutting tool calibrated to cut to a depth less than half the thickness of a multi-layered material (i.e., fuel rod 14 having a first layer 10 of fluffy CRUD, a second layer of tenacious CRUD, a third layer of zirconium oxide layer 16) (see Fig. 2), the material having a top surface 
a container for removing and storing a micro-sample cut from the material with each layer of the multi-layered material and a portion of the base intact. 
Regarding the removal of the material, Kumar teaches a cutting tool calibrated to cut to a depth less than half the thickness of a layered material base (i.e., drill bit assembly 50 may include a core mouth 210 configured to receive a core sample 220 of material from the borehole bottom 51) (see Column 5, lines 5-57); and a container for removing and storing a sample cut from the material with each layer of the multi-layered material and a portion of the base intact (i.e., drill bit assembly 50 may include a recessed section or chamber 215 configured to store core sample 220) (see Column 5, lines 5-57). The drill bit assembly as taught by Kumar may not necessarily be in the same field of technology as that of Pop’s device. However, one having ordinary skill in the art would be motivated to microscale the core drill bit design and implement the micro drill bit to obtain and collect smaller micro-sized samples in various sampling operations. In view of the teaching of Kumar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a micro core drill bit in order to efficiently and safely extract and store the micro sample from site.
Regarding claim 28, Pop as modified by Kumar as disclosed above does not directly or explicitly teach the details of the container. However Kumar teaches that the container comprises: a chamber (i.e., chamber 15) (see Fig. 3); a filter separating the chamber into first and second sections (i.e., seals 240) (see Fig. 3); an inlet channel having one end opening into the first section of the chamber (see Fig. 2) and a second open end for operative connection to a site of interest to be removed by the cutting tool (i.e., at retractable cutters 280) (see Fig. 3); and, a vacuum port fluidly connected on one end to the second section of the chamber and another end fluidly connected to a vacuum source (i.e., pressurized tube 270 may be configured to apply pressure on the cure sample 220) (see Column 5, lines 5-57). The drill bit assembly as 
Regarding claims 36 and 37, Pop as modified by Kumar as disclosed above does not directly or explicitly teach that the cutting tool calibrated to cut to a depth up to 2 mm (claim 36); or that the cutting tool calibrated to cut to a depth less than or equal to 200 microns (claim 37). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have calibrated the cutting tool to cut at a depth no greater than 2 mm or 2 µm. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pop et al. (U.S. Pat. No. 9,530,527) (hereafter Pop) in view of Kumar (U.S. Pat. No. 8,739,899) (hereafter Kumar) and in further view of Osman et al. (U.S. Pat. No. 9,966,349) (hereafter Osman)
Regarding claim 29, Pop as modified by Kumar as disclosed above does not directly or explicitly teach that the cutting tool is selected from the group consisting of a micro-diamond wire saw, a micro-focus laser, a fluted core drill, an end drill, a wire electrical discharge machine, and combinations thereof. However, Osman teaches a core drill (Fig. 1 and 2). In view of the teaching of Osman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a core drill in order to extract a sample core without breaking.
Allowable Subject Matter
Claim 18-21 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a method of sampling a multi-layered material and a micro-sampler comprising an end mill having a major shank, a minor shank, wherein the major shank having a diameter larger than the diameter of the minor shank, the shanks together defining a central bore, and at least one cutter positioned at a bottom end of the minor shank.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 18-21 and 34-35, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.